DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-20 is/are generic to the following disclosed patentably distinct species:
SP1 - Drawn to the embodiment shown in fig. 1.
SP2 - Drawn to the embodiment shown in fig. 1 (continued).
SP3 - Drawn to the embodiment shown in figs. 2.
SP4 - Drawn to the embodiment shown in figs. 3.
SP5 - Drawn to the embodiment shown in figs. 4.
SP6 - Drawn to the embodiment shown in figs. 4 (continued).
SP7 - Drawn to the embodiment shown in figs. 5.
SP8 - Drawn to the embodiment shown in figs. 6-6 (continued).
SP9 - Drawn to the embodiment shown in fig. 7A-7C.
SP10 - Drawn to the embodiment shown in fig. 8.
SP11 - Drawn to the embodiment shown in fig. 9.
SP12 - Drawn to the embodiment shown in fig. 10.
SP13 - Drawn to the embodiment shown in fig. 11.
SP14 - Drawn to the embodiment shown in fig. 12.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art due to their divergent subject matter and different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In addition, restriction to one of the following inventions is required under 35 U.S.C. 121:
(I) Claims 1-9 is drawn to a die-to-die repeater circuit, implementing a linear-feedback shift register (LFSR) to perform design for test (DFT), classified in class G11C29/20.
(II) Claims 10-20 are drawn to a system comprising multiple subcomponents, notably a three-dimensional integrated circuit including a die-to-die repeater circuit, classified in class H01L23/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination of claim 1 could have utility in other devices outside of a three-dimensional integrated circuit, within the claimed system, coupled to the memory device and bus. The subcombination has separate utility such as being implemented in a two dimensional integrated circuit.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
During a telephone conversation with the applicant’s representative, Charles Gorenstein, on 03/22/2013 a provisional election was made without traverse to prosecute the invention of I, claims 1-6. Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-8 are withdrawn from further consideration by the examiner.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A HARRISON/Examiner, Art Unit 2852